            Case 1:20-cv-01359-DAD-SAB Document 10 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   RAIN, LLC,                                           Case No. 1:20-cv-01359-NONE-SAB

10                  Plaintiff,                            ORDER DIRECTING CLERK OF COURT
                                                          TO ASSIGN DISTRICT JUDGE AND TO
11           v.                                           CLOSE CASE AND ADJUST THE DOCKET
                                                          TO REFLECT VOLUNTARY DISMISSAL
12   UNITED STATES OF AMERICA, BUREAU                     PURSUANT TO RULE 41(a) OF THE
     OF LAND MANAGEMENT,                                  FEDERAL RULES OF CIVIL PROCEDURE
13
                    Defendant.                            (ECF No. 9)
14

15          On December 23, 2020, a stipulation was filed dismissing this action without prejudice

16 and with each party to bear its own costs and fees. In light of the stipulation of the parties, this

17 action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d

18 688, 692 (9th Cir. 1997), and has been dismissed without prejudice and without an award of

19 costs or attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

21 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

22 dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      December 23, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
